UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1691



CHAD E. KAKERT,

                                              Plaintiff - Appellant,

          versus


DARDEN RESTAURANTS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-297-7)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chad E. Kakert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chad E. Kakert appeals the district court’s order dismissing

his civil action against Darden Restaurants for failure to state a

claim on which relief may be granted.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.        See Kakert v. Darden

Restaurants, Inc., No. CA-03-297-7 (W.D. Va. May 16, 2003).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2